Chadwick, J.
(concurring) — I concur in the conclusion reached by my associates, but I cannot subscribe to some of the reasoning employed to sustain the decision.
As stated in the opinion, the legislature passed two bills, each designed to accomplish the same end. Chapter 3, Laws 1917, p. Í2, was drawn upon the theory that the state had power to put the burden imposed by the act upon the county as a political subdivision of the state — that is, that the thing to be accomplished is a state function. This act, counsel have denominated, for convenience, the involuntary or compulsory act.
The other, chapter 4, Laws 1917, p. 15, was drawn upon the theory that the purchase of the land for the army post is a municipal or county function and might, with the sanction of the legislature, be voluntarily assumed by the county. This is called the voluntary act.
Chapter 4 may be quickly disposed of. The thing to be done is, in no sense, a county function, nor can it be made such by any process of reasoning or without doing violence to every constitutional provision pertaining to counties, or to the general and special powers of taxation. I recognize it as no more than an attempt to save the question in the event the courts should hold chapter 3 to be an unlawful assumption of power on the part of the state. The attempt is abortive, and chapter 4 has no place upon the statute books.
*236Chapter 3 is, however, an act to which no legal objection can be urged. It rests upon a principle which is deeply rooted in the first and great object of government — that is, the maintenance of sovereignty. All constitutions are limitations upon the power of the agents of the people, but there never was a written constitution which delegated to functionaries all the latent powers which lie dormant in every state or nation. They are boundless in extent and are incapable of exact definition. These powers have been referred to as the sovereign powers of the state, the inherent powers of the state, and as powers incident to the exercise of powers specifically granted, i. e., implied powers.
An instance of the recognition of the power, which exists whether provided in the constitution or no, may be found in our own books — that is, the right of the state to take property for a public use. The right to take is acknowledged as inherent; as an attribute of sovereignty. Gasaway v. Seattle, 52 Wash. 444, 100 Pac. 991, 21 L. R. A. (N. S.) 68; Samish River Boom Co. v. Union Boom Co., 32 Wash. 586, 73 Pac. 670. Upon this power the people have put a limitation. The state will not take without compensation first ascertained and paid. Kincaid v. Seattle, 74 Wash. 617, 134 Pac. 504, 135 Pac. 820; State ex rel. Long v. Superior Court, 80 Wash. 417, 141 Pac. 906. The point I would make is that there is no limitation upon the power of the state to impose the duty prescribed in chapter 3.
I think the earliest definition of sovereignty to be found in our books is that of Jay, the first Chief Justice of the United States. In Chisholm v. Georgia, 2 Dallas, at page 471, he says: “Sovereignty is the right to govern.” I shall not follow the many definitions to which resort might be had with profit but will come to the principle controlling this case at once. If sovereignty is the right to govern, sovereignty is also the right to maintain government; to protect our institutions as well as our people from insurrection and re*237bellion at home, and from the hazard of possible invasion by a foreign foe.
The power of the state as an agency of the Federal government is not questioned. If the state has such power, it follows that it can, in the absence of an express limitation, exercise its power through the mediumship of any of its instrumentalities. A county is a political subdivision of the state, created by the state under the sovereign power to govern, and to maintain government. As is said in the opinion, the state can arbitrarily select a geographical area and impose upon those who reside within it certain duties. An imposition of duty not limited in certain terms cannot be questioned if it rests in the inherent power of the state. It is so in this case. To aid in the public defense, the state has assumed to exercise a public duty and has done no more than to provide a convenient agency. The only possible argument against the right of the state to impose this burden is based upon article 7, § 2 of the state constitution requiring uniformity of taxation. To meet this and other objections which I shall not now notice, it is urged by counsel that, because of the peculiar local benefit to be enjoyed by Pierce county, the act is not objectionable. In my opinion, the argument is unsound. The conclusion admits the falsity of the premise. The argument, in its last analysis, is that the act does impose an unequal tax on a political subdivision of the state, but because of some benefit which it is supposed the citizen of Pierce county will enjoy over the citizen of adjoining or other counties, the unlawful imposition is balanced and the constitution no way trenched upon; that is to say, the mandate of the constitution is not to be observed if those interested as individuals are likely to reap some profit from its nonobservance. It is my judgment that section 2 has no application to the case before us. Section 2 is a part of article 7, entitled, “Revenue and Taxation.” “The legislature shall provide by law a uniform and equal *238rate of assessment and taxation on all property in the state . '. .”
This section does not stand apart as an axiom. It must be read in connection with other sections of article 7, and other articles. When read with § 1 of art. 7, we find the kind of revenues for which the tax imposed must be uniform. The extraordinary tax provided in chapter 3 is not within the terms or intent of § 1, which reads:
“The legislature shall provide by law for án annual tax sufficient, with other sources of revenue, to defray the estimated ordinary expenses of the state for each fiscal year. And for the purpose of paying the state debt, if there be any, etc.”
By article 8, § 2, the legislature is given power:
“In addition to the above limited power to contract debts, the state may contract debts to repel invasion, suppress insurrection, or to defend the state in war, but the money arising from the contracting of such debts shall be applied to the purpose for which it was raised, and to no other purpose whatever.”
Thus it will be seen that the tax here imposed does not fall within the class of taxes which must be uniform, but rather falls within the power to contract debts for public defense upon which no limitation whatever has been placed.
There should be no question of taxation in the case, but if it were so, the objection could be further answered by saying that the state could now or hereafter impose a like duty upon any other political subdivisions, or upon two or more. For instance, to build a military road through a particular county or counties at the cost of the counties traversed ; to plant mines in a harbor in one or more counties; or to fortify public works in a particular county, thus maintaining the theory of uniformity.
If the right to exercise the right of public defense rests upon special benefits, it might, in my opinion, be seriously questioned whether the act ought to be sustained, for the *239real benefit is general to the state and the special benefit but incidental to the county. But if we rest our decision in the sovereign power of the state and that alone, no such question can arise. It is a curious anomaly to say that the state has power to compel Pierce county' to buy land for the purpose of public defense, and then support the holding by saying that the exercise of the power can only be sustained upon “consideration.”
Sovereignty rests upon no such flimsy foundation. It takes no consideration of benefits. It implies sacrifice. It imposes duty. It measures not in dollars and cents, but in peace, good order, and the common good. 'It looks only to the perpetuity of our institutions as they have been defined in our constitutions and in the hearts of men.
It may be said that these observations are not sound unless we be in actual state of war; in other words, under martial law. But I am unwilling to subscribe to such doctrine. If the right would then exist, it exists now. The right to meet imminent danger sustains the right to prepare for danger. The first inherent power of a sovereign state is to protect. To protect, it must prepare. The law of self-preservation is, to the individual, the first law of nature. Society is but an aggregate of individuals. In the instant case, the state, in its sovereign capacity, has asserted the law of self-defense, the right of self-preservation.
Sovereignty may be variously defined, depending upon the nature of its assertion, and .I would say with Vattel, if “the rights of a nation spring from its obligations,” that our inquiry may end with the assertion that sovereignty in a state or nation is the right of self-preservation.
I regret that the time elapsing between the preparation of the majority opinion and the time when it ought to be filed is so short that I cannot more clearly define my position by resort .to the works and words of others. But I believe the underlying thought of chapter 3 to be no more than a restatement of the first and fundamental principle upon which *240organized government rests, and for that reason, I refuse to subscribe to a doctrine that would reduce the right of a sovereign state to perform an act of common prudence to the level of a street assessment resting upon the law of pecuniary benefit.
The writ should issue.